ICJ_116_ArmedActivities_COD_UGA_2016-12-06_ORD_01_NA_01_EN.txt. 1137 	




                      SEPARATE OPINION
                 OF JUDGE CANÇADO TRINDADE



   1. In the course of the handling of proceedings on reparations in the
present case of Armed Activities on the Territory of the Congo (Demo‑
cratic Republic of the Congo v. Uganda), I have been having concerns, —
as already expressed on the occasion of two previous Orders (of 1 July
2015 and 11 April 2016), — which I deem it fit again to lay on the records
in today’s Order (of 6 December 2016), in the present separate opinion in
the cas d’espèce.
   2. This time, I shall summarize my concerns in four interrelated points,
namely: (a) the undue prolongation of time in the adjudication of cases
of grave violations of international law; (b) breach and reparation con-
forming an indissoluble whole; (c) the fundamental duty of prompt repa-
ration ; and (d) reparations in distinct forms. May I turn to each of them
in sequence ; the path will then be paved for the presentation of my con-
cluding observations.


         I. Undue Prolongation of Time in the Adjudication
                    of Cases of Grave Violations
                       of International Law

   3. It is most regrettable to find that, the graver the breaches of interna-
tional law appear to be, the more time‑consuming and difficult it becomes
to impart justice. Last year, in its Judgment of 3 February 2015 in the
case concerning the Application of the Convention on the Prevention and
Punishment of the Crime of Genocide (Croatia v. Serbia), the ICJ rejected
the claim (and counter‑claim) after a virtually unprecedented prolonga-
tion of sixteen years of the process, despite the vita brevis of victimized
human beings. In my extensive dissenting opinion appended thereto, I
devoted a whole section of it to the “regrettable delays in the adjudica-
tion” of the case (I.C.J. Reports 2015 (I), pp. 15‑17, paras. 6-18). And
this is not the only example to this effect.
   4. It was preceded by the Court’s Judgment (of 26 February 2007) of
the Bosnian Genocide case (Bosnia and Herzegovina v. Serbia and Monte‑
negro), after fourteen years of process. In another case, the one concern-
ing the Obligation to Prosecute or Extradite (Belgium v. Senegal), the
numerous victims of the occurrences at issue had to wait a long time until
finding justice in the ICJ Judgment on the merits (of 20 July 2012). Yet,
the surviving victims of the occurrences at issue in the case of Jurisdic‑
tional Immunities of the State (Germany v. Italy : Greece intervening), lost

6

1138 	         armed activities (sep. op. cançado trindade)

all hope in human justice after the delivery of the ICJ Judgment of 3 Feb-
ruary 2012, upholding the prevalence of State immunities over the right
of access to justice lato sensu, in particular in face of international crimes.




   5. In the handling by the ICJ of the present case concerning Armed
Activities on the Territory of the Congo (reparations), it has been 11 years
since the ICJ delivered its Judgment (of 19 December 2005) on the merits,
wherein grave breaches were established by the Court ; yet, the numerous
victims still wait for reparations. And this is the third time, in the ongoing
proceedings on reparations, that I deem it fit to leave on the records my
concerns as to the continuing and undue prolongation of time, to the
detriment of the victims themselves 1. Tempus fugit.


    6. In its aforementioned Judgment of 2005, the ICJ was particularly
 attentive to those grave breaches (massacres of civilians, incitement of
 ethnic conflicts among groups, forced displacement of persons, among
 others), having drawn attention to the need of reparation, though unfor-
 tunately without setting up a reasonable time‑limit for that. In the current
 written phase of proceedings on reparations in the cas d’espèce, special
 attention has again been devoted to those grave breaches (e.g., in the
 region of Ituri and the city of Kisangani) 2, including an express cross‑­
 reference to a resolution of the Security Council (on the occurrences in
 Kisangani) in that respect 3, and references to recent proceedings on
­reparations before the International Criminal Court (ICC) in the case
 of The Prosecutor v. Thomas Lubanga Dyilo 4.

   7. The Security Council resolution just mentioned, Security Council
resolution 1304 (of 16 June 2000), upheld, over one and a half
decades ago, inter alia, the duty to “make reparations” for damages
(loss of life and others) “inflicted on the civilian population in
­Kisangani”, and requested the Secretary-­General to “submit an assess-
ment of the damage[s] as a basis for such reparations” (para. 14). A
 report to that effect was forwarded to the President of the Security


    1Cf., earlier on, case of Armed Activities on the Territory of the Congo (Democratic
Republic of the Congo v. Uganda), Order of 1 July 2015, I.C.J. Reports 2015 (II), declara-
tion of Judge Cançado Trindade, pp. 585‑587, paras. 1-7; and ibid., Order of 11 April 2016,
I.C.J. Reports 2016 (I), declaration of Judge Cançado Trindade, pp. 224‑229, paras. 1-20.

   2 Cf. Memorial of the Democratic Republic of the Congo, Chaps. 3-4, pp. 72‑133,

paras. 3.01-4.76.
   3 Cf. ibid., p. 109, para. 4.04.
   4 Cf. ibid., pp. 77 and 96, paras. 3.10 and 3.37, respectively.



7

1139 	           armed activities (sep. op. cançado trindade)

­ ouncil, appended to a letter from the Secretary-­General of 4 Decem-
C
ber 2000 5.
   8. That report (resulting from an assessment mission to Kisangani),
which did not have the pretension to address at length or to exhaust the
issue of reparations (para. 1), nonetheless singled out programmes of
rehabilitation of victims (paras. 33-34). The report pointed out that the
“recent war” in the Democratic Republic of Congo “involved seven
neighbouring countries”, creating a situation that “resulted in a major
humanitarian crisis” : the war-­affected people rose “by around 7 to 20 mil-
lion”, including “1.8 million internally displaced people and over
400 thousand refugees”, with “serious repercussions on the stability of the
entire central African region” (paras. 13 and 44) 6.
   9. So, in view of the virtual impossibility to provide restitutio in inte‑
grum in cases of mass crimes, reparations were seen, already one and a
half decades ago, in 2000, to include not only compensation and satisfac-
tion, but also rehabilitation of the victims (medical and social services),
apologies (as satisfaction), guarantees of non‑repetition of the grave
breaches (occurred in the armed conflicts of the Great Lakes), among
other forms of reparation. Half a decade later, the ICJ delivered its Judg-
ment on the merits in the case of Armed Activities on the Territory of the
Congo (2005), and now, over a decade later, we are still in the written
phase of the proceedings on reparations for damages. Justitia longa, vita
brevis.



    II. Breach and Reparation Conforming an Indissoluble Whole

   10. May I recall that the duty of reparation is deeply and firmly‑rooted
in the history of the law of nations, going back to its origins, when it
marked presence in the writings of the “founding fathers” of our disci-
pline, who expressly referred to it in the light of the principle neminem
laedere. I had the occasion to review their writings in my extensive sepa-
rate opinion in the case of Ahmadou Sadio Diallo (Republic of Guinea v.
Democratic Republic of the Congo), Compensation, Judgment, I.C.J.
Reports 2012 (I), p. 324. May I herein single out and stress an important
point.

   11. Thus, already in the first half of the sixteenth century, Fran-
cisco de Vitoria held, in his celebrated second Relectio — De Indis

    5   Cf. UN Security Council doc. S/2000/1153, of 4 December 2000, pp. 1‑12.
   6 As I pointed out in my declaration (para. 11, note 5) appended to the Court’s Order

of 11 April 2016, the great proportions and complexity of the armed conflicts in the
Great Lakes are gradually being written in historical bibliography.


8

1140 	          armed activities (sep. op. cançado trindade)

(1538‑1539), that “the enemy who has done the wrong is bound to give all
this redress” 7; there is a duty, even amidst armed hostilities, to make res-
titution (of losses) and to provide reparation for “all damages” 8. De Vito-
ria found inspiration in the much earlier writings of Thomas Aquinas
(from the thirteenth century), and pursued an anthropocentric outlook in
his lectures at the University of Salamanca 9.

    12. The new humanist thinking came thus to mark presence in the
 emerging law of nations. In the second half of the sixteenth century,
­Bartolomé de las Casas, in his De Regia Potestate (1571), after invoking
 the lessons of Thomas Aquinas, also asserted the duty of restitutio and
 reparation for damages 10. In one of his best-known works, Brevísima
 ­Relación de la Destrucción de las Indias (1552), de las Casas not only
  denounced the numerous massacres of native people, but also asserted
  the duty of reparations for damages 11. Still in the sixteenth century,
the duty of restitutio and reparation for damages was Juan Roa Dávila,
in his De Regnorum Iusticia (1591), also referring to Thomas Aquinas 12.

  13. Later on, in the seventeenth century, Hugo Grotius, in his well-
known De Jure Belli ac Pacis (1625), dedicated a whole chapter to the
obligation of reparation for damages (Book II, Chapter XVII) 13. He kept
in mind the dictates of recta ratio. To him, the “injured party” was not
necessarily a State ; he referred to distinct kinds of damage caused by
breaches of “rights resulting to us”, or from “losses suffered by negli-
gence” ; such damages or losses created an obligation of reparation 14.


    7Francisco de Vitoria, Second Relectio — On the Indians [De Indis] [1538-1539],
Oxford/London, Clarendon Press/H. Milford, 1934 [reed.], p. LV.
   8 Ibid., p. LV; in Obras de Francisco de Vitoria — Relecciones Teológicas (ed.

T. Urdañoz), Madrid, BAC, 1955, p. 827.
    9 As from his first lecture; cf. Francisco de Vitoria, Sobre el Poder Civil [Relectio de
Potestate Civili, 1528] (ed. J. Cordero Pando), Salamanca, Edit. San Estéban, 2009 [reed.],
pp. 22 and 44.
    10 Bartolomé de las Casas, De Regia Potestate o Derecho de Autodeterminación [1571]

(eds. L. Pereña, J. M. Pérez-­Prendes, V. Abril and J. Azcárraga), CSIC, Madrid, 1969,
p. 72.
    11 Bartolomé de las Casas, Brevísima Relación de la Destrucción de las Indias [1552],

Barcelona, Ediciones 29, 2004 [reed.], pp. 14, 17, 23, 27, 31, 45, 50, 72‑73, 87 and 89‑90
(massacres), Bartolomé de las Casas, Brevísima Relación de la Destruición de las Indias [1552],
Barcelona, Ed. Galaxia Gutenberg/Universidad de Alicante, 2009, pp. 91‑92 and 116-117.
    12 Juan Roa Dávila, De Regnorum Iusticia o El Control Democrático [1591]

(eds. L. Pereña, J. M. Pérez-­Prendes and V. Abril), Madrid, CSIC/Instituto Francisco de
Vitoria, 1970, pp. 59 and 63.
    13 Hugonis Grotius, De Jure Belli ac Pacis [1625], Book II, Chap. XVII, The Hague,

Martinus Nijhoff, 1948, pp. 79‑82.
    14 Ibid., pp. 79‑80, paras. I and VIII‑IX ; and cf. H. Grotius, Le droit de la guerre et de

la paix [1625], (eds. D. Alland and S. Goyard-Fabre), Paris, PUF, 2005 [reed.], pp. 415‑416
and 418, paras. I and VIII-IX.

9

1141 	          armed activities (sep. op. cançado trindade)

   14. Also in the seventeenth century, Samuel Pufendorf, in his thought-
ful book On the Duty of Man and Citizen According to Natural Law (1673),
stressed the need to provide reparation for damages at the same time that
condemned by natural law vengeance, so as to secure peace. He warned
that, without providing restitutio,
      “men in their wickedness will not refrain from harming each other ;
      and the one who has suffered loss will not readily bring himself to
      make peace with the other as long as he has not obtained compensa-
      tion . . . The obligation to make restitution for loss arises not only
      from harm done with intentional malice but also from harm done by
      negligence or by easily avoidable fault, without direct intention.” 15


   15. Subsequently, in the eighteenth century, also in the line of jusnatu-
ralist thinking, Christian Wolff, in his book Principes du droit de la nature
et des gens (1758), also asserted the duty of appropriate reparation for
damages 16. Other examples could be added, but the aforementioned suf-
fice for the purpose of the present separate opinion. It is not surprising to
find that the “founding fathers” of international law were particularly
attentive to the duty of reparation for damages. They addressed repara-
tions in respect of distinct sorts of disputes, concerning distinct sub-
jects — States as well as nations, peoples, groups and individuals.

   16. Already in the sixteenth century, de Vitoria viewed the interna-
tional community of emerging States as “co-­extensive with humanity”,
and the provision of redress corresponded to “an international need” 17 in
conformity with recta ratio. The emerging jus naturae et gentium was uni-
versalist, directed to all peoples ; law and ethics went together, in the
search for justice 18. Reminiscent of Cicero’s ideal of societas hominum 19,
the “founding fathers” of international law conceived a “universal society

   15 Samuel Pufendorf, On the Duty of Man and Citizen According to Natural Law [1673],

(eds. J. Tully and M. Silverthorne), Cambridge University Press, 2003 [reprint], pp. 57‑58,
and cf. pp. 59‑60.


    16 Christian Wolff, Principes du droit de la nature et des gens [1758], Vol. III, Ed. Univer-

sité de Caen, 2011 [reed.], Chap. VI, pp. 293‑294, 296-297 and 306.
    17 Cf. Association internationale Vitoria-­     Suarez, Vitoria et Suarez : Contribu‑
tion des théologiens au droit international moderne, Paris, Pedone, 1939, pp. 73‑74,
and cf. pp. 169‑170 ; J. Brown Scott, The Spanish Origin of International Law — Fran‑
cisco de Vitoria and His Law of Nations, Oxford/London, Clarendon Press/H. Milford,
1934, pp. 282‑283.
    18 [Various authors], Alberico Gentili — Giustizia, Guerra, Imperio (Atti del Convegno

di San Ginesio, 2010), Milan, Giuffrè Edit., 2014, pp. 275 and 320, and cf. pp. 299‑300
and 327.
    19 Cf., inter alia, e.g., M. Luque Frías, Vigencia del Pensamiento Ciceroniano en las

Relecciones Jurídico‑Teológicas del Maestro Francisco de Vitoria, Granada, Edit. Comares,

10

1142 	         armed activities (sep. op. cançado trindade)

of the humankind” (commune humani generis societas) encompassing all
the aforementioned subjects of the law of nations (droit des gens).

   17. The reductionist outlook of the international legal order, which
came to prevail in the nineteenth and early twentieth centuries, beholding
only absolute State sovereignties and subsuming human beings there­
under, led reparations into a standstill and blocked their conceptual
development. This latter has been retaken in current times, contributing
to the historical process of humanization of contemporary international
law.
   18. The legacy of the “founding fathers” of international law has been
preserved in the most lucid international legal doctrine, from the sixteenth-­
seventeenth centuries to date. It marks its presence in the universality of
the law of nations, in the acknowledgment of the importance of general
principles of law, in the relevance attributed to recta ratio. It also marks
its presence in the acknowledgment of the indissoluble whole conformed
by the breach and prompt reparation.
   19. Reparations — in particular collective reparations — are at last
attracting the growing attention of international legal doctrine in our
days, as well as in case law. This should not pass unnoticed ; to recall just
one example, the ICC (Appeals Chamber), e.g., in its recent Judgment on
reparations (of 3 March 2015) in the case of The Prosecutor v.
Thomas Lubanga Dyilo, has drawn particular attention to collective repa-
rations, in the factual context of the case 20.


           III. The Fundamental Duty of Prompt Reparation

   20. When damages ensuing from grave violations of the international
law of human rights and international humanitarian law have occurred, —
as some of those found by the ICJ (2005 Judgment) in the present case
concerning Armed Activities on the Territory of the Congo, the ultimate
beneficiaries of the reparations due are the victims, human beings as sub-
jects of international law. The duty of reparation is not only a “secondary
obligation” (as conventional wisdom tries to make one believe in current
times). Not at all : it is, in my perception, a truly fundamental obligation.
Such breaches entail the duty of prompt reparation, conforming an indis-
soluble whole.




2012, pp. 70, 95, 164, 272-273, 275, 278-279, 284, 398-399 and 418-419; A. A. Cançado Trin-
dade and V. F. D. Cançado Trindade, “A Pré‑História do Princípio de Humanidade
Consagrado no Direito das Gentes: O Legado Perene do Pensamento Estóico”, O Princípio
de Humanidade e a Salvaguarda da Pessoa Humana (eds. A. A. Cançado Trindade and
C. Barros Leal), Fortaleza/Brazil, IBDH/IIDH, 2016, pp. 49‑84.
   20 Paragraphs 7, 52-53, 126, 133, 147, 152-153, 155-156, 165-166, 177, 180, 207 and 212.



11

1143 	             armed activities (sep. op. cançado trindade)

   21. Breach and reparation, in my understanding, cannot be separated
in time, as the latter is to cease promptly all the effects of the former. The
harmful effects of wrongdoing cannot be allowed to prolong indefinitely
in time, without reparations to the victims. The duty of reparation does
not come, as a “secondary obligation”, after the breach, to be complied
when the States concerned deem feasible. The duty of reparation, a fun-
damental obligation, arises immediately with the breach, to be promptly
complied with, so as to avoid the aggravation of the harm already done,
and restore the integrity of the legal order.


   22. Hence its fundamental importance, especially if we approach it
from the perspective of the centrality of the victims, which is my own.
The indissoluble whole conformed by breach and reparation admits no
disruption by means of undue and indefinite prolongation of time. In the
cas d’espèce, the present Order discloses that the Contending Parties are
aware of the passing of time without reparation and its negative impact
upon the victims individually or in groups.

   23. And the Court, reassuringly, for the first time, expresses in the
present Order, just before its resolutory points, its own consciousness of
the need, at this stage, “to rule on the question of reparations without
undue delay”, so as to avoid further undue prolongation of time. After
all, only with reparation (from the Latin reparare, “to dispose again”)
will the effects of the breaches be made to cease : an international tribunal
should keep in mind that it is unreasonable and unjust to spend years and
years to determine reparations. Only the prompt compliance with the
fundamental duty of full reparation will cease the consequences ensuing
from the breaches, thus restoring the integrity of the international legal
order.



                          IV. Reparations in Distinct Forms

    24. There is a remaining point to be made here. In the course of the
 current proceedings on reparations in the present case concerning Armed
 Activities on the Territory of the Congo, reparations in distinct forms are
 to be kept in mind. The Contending Parties, the Democratic Republic of
 the Congo and Uganda, have shown awareness also of that, in their
 respective Memorials on reparations. Each of them refers to reparations,
 in the forms, in particular, of compensation and satisfaction, —
 even though, as already pointed out, there are still other forms of
­reparations 21, so as to alleviate human suffering and also to foster recon-
 ciliation.
     21   Cf. paragraph 9, supra, of the present separate opinion.

12

1144 	          armed activities (sep. op. cançado trindade)

    25. For example, in its Memorial, dated 26 September 2016, the
 Democratic Republic of Congo refers to reparation in its distinct
 forms 22. Under the heading of compensation, the Democratic Republic of
 Congo claims reparation for damage caused to people, to property, to
 natural resources, as well as macro-­economic damage 23. Under the head-
 ing of satisfaction, the Democratic Republic of Congo claims reparation
 in the form of the initiation of criminal investigations and prosecutions of
 officers and soldiers of Uganda’s People’s Defence Force, the creation of
a fund to promote reconciliation between the Hema and Lendu peoples in
Ituri, and the payment of a lump sum to repair non-­material damage
­suffered by the Congolese State and population 24.

   26. For its part, in its Memorial, dated 28 September 2016, Uganda
likewise refers to reparation in its distinct forms 25. Under the heading of
compensation, Uganda claims reparation for damage caused to its Chan-
cery buildings. Under the heading of satisfaction, Uganda refers to dam-
age caused to Ugandan diplomats and other persons, and to diplomatic
premises and property ; it expresses its understanding that the responsibil-
ity findings in the ICJ 2005 Judgment constitute an “appropriate form of
satisfaction”, providing reparation for the damages suffered 26.

   27. The attention of the Contending Parties to reparations in its dis-
tinct forms may help to avoid further undue prolongations of time in the
current proceedings in the cas d’espèce. In my dissenting opinion in the
ICJ Order of 28 May 2009 in the case concerning the Obligation to Pros‑
ecute or Extradite, I devoted special attention to the need to bridge or
reduce the décalage between the time of human beings and the time of
human justice (I.C.J. Reports 2009, pp. 182-188, paras. 46-64), pondering
that it is “indeed imperative” to do so (ibid., p. 183, para. 49).



                           V. Concluding Observations

   28. In my understanding, the Court is not conditioned or limited by
what the parties request or want, not even in the fixing of time-­limits. As
I have been pointing out within the ICJ time and time again, and I reiter-


     22
      Memorial of the Democratic Republic of the Congo, reparations, Chap. 7, Section 1,
pp. 224‑247, paras. 7.02-7.64 (compensation); and Chap. 7, Section 2, pp. 248‑255,
paras. 7.65-7.84 (satisfaction).
   23 Ibid., Chap. 7, Section I, pp. 226‑244.
   24 Ibid., Section 2, pp. 249‑255.
   25 Memorial of Uganda, Reparation, Chap. 2, Section III, pp. 31‑53, paras. 2.23-2.69

(compensation); and Chap. 2, Section II, pp. 24‑31, paras. 2.7-2.22 (satisfaction).
   26 Cf. ibid., Chap. 3, Section II, p. 62, para. 3.11; Chap. 3, Section III, p. 65, para. 3.21;

and Chap. 3, Section IV, p. 70, para. 3.33.

13

1145 	         armed activities (sep. op. cançado trindade)

ate it herein, the Court is not an arbitral tribunal 27. The Court is master
of its own procedure, also in the fixing of time-­limits, in the path towards
the realization of justice, avoiding the undue prolongation of time.
   29. Justitia longa, vita brevis ; the time of human justice is not the time
of human beings. If we care to seek new and forward-­looking ideas to
endeavour to overcome this décalage, we are likely to find them in the
lessons of the “founding fathers” of international law. Although the
world has entirely changed from the times of the “founding fathers” of
the law of nations (droit des gens) to our own, the fulfilment of human
aspirations and the search for the realization of justice are atemporal,
remain always present, as imperatives of the human condition itself.

   30. The lessons of the “founding fathers” of the law of nations (droit
des gens) remain thus as contemporary as ever, and forward-­looking in
our days. The duty of prompt reparation forms part of their perennial
legacy. That legacy is to keep being cultivated 28, so as to face new chal-
lenges that contemporary international tribunals face in our days, from
an essentially humanist approach.
   31. One is to move beyond the unsatisfactory inter‑State outlook, if
one is to foster the progressive development of international law in the
domain of reparations, in particular collective reparations. Prolonged
delays are most regrettable, particularly from the perspective of the vic-
tims. As already seen, the “founding fathers” of international law went
well beyond the strict inter‑State outlook, and were particularly attentive
to the duty of prompt reparation for damages (cf. supra).


  32. It is in jusnaturalist thinking — as from the sixteenth century —
that the goal of prompt reparation was properly pursued. Legal positivist
thinking — as from the late nineteenth century — unduly placed the
“will” of States above recta ratio. It is in jusnaturalist thinking— revived


   27 Cf., e.g., to this effect, case of the Obligation to Prosecute or Extradite (Belgium v.

Senegal) (Order of 28 May 2009), dissenting opinion of Judge Cançado Trindade, para. 88;
case of the Application of the International Convention on the Elimination of All Forms of
Racial Discrimination [CERD] (Georgia v. Russian Federation) (Judgment of 1 April
2011), dissenting opinion of Judge Cançado Trindade, paras. 205‑206; [merged] cases of
Certain Activities Carried Out by Nicaragua in the Border Area/Construction of a Road in
Costa Rica along the San Juan River (Judgment of 16 December 2015), separate opinion of
Judge Cançado Trindade, paras. 39-41; case of Alleged Violations of Sovereign Rights and
Maritime Spaces in the Caribbean Sea (Nicaragua v. Colombia), Judgment of 17 March
2016, separate opinion of Judge Cançado Trindade, para. 25.
     28
      On that legacy, cf., recently, A. A. Cançado Trindade, A Humanização do Direito
Internacional, 2nd rev. ed., Belo Horizonte/Brazil, Edit. Del Rey, 2015, Chap. XXIX
(“A Perenidade dos Ensinamentos dos ‘Pais Fundadores’ do Direito Internacional”
[“The Perennity of the Teachings of the ‘Founding Fathers’ of International Law”],
2015, pp. 647‑676.

14

1146 	         armed activities (sep. op. cançado trindade)

as it is nowadays 29 — that the notion of justice has always occupied a
central position, orienting law as a whole ; justice, in sum, is at the begin-
ning of all law, being, moreover, its ultimate end.



(Signed) Antônio Augusto Cançado Trindade.




     29Cf., in the last decades, e.g., inter alia, A. A. Cançado Trindade, O Direito Inter‑
nacional em um Mundo em Transformação, Rio de Janeiro, Edit. Renovar, 2002,
pp. 1028‑1029, 1051-1052 and 1075-1094 (universal values underlying the new jus gentium,
common to the whole of humankind, to all human beings — civitas maxima gentium);
J. Maritain, Los Derechos del Hombre y la Ley Natural, Buenos Aires, Ed. Leviatán,
1982 [reimpr.], pp. 79‑80, and cf. p. 104 (the human person transcending the State, and
having a destiny superior to time). Cf. also, e.g., [Various authors], Droit naturel et droits
de l’homme — Actes des journées internationales de la société d’histoire du droit (Grenoble-­
Vizille, May 2009 — ed. M. Mathieu), Presses universitaires de Grenoble, 2011, pp. 40‑43,
52-53, 336-337 and 342.

15

